The defendants have failed to meet their burden of establishing the right to a protective order with regard to the minutes and findings of the New York City Transit Authority arbitration hearing and a copy of the accident report, both of which concern the subject accident (see, Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 377; Crazytown Furniture v Brooklyn Union Gas Co., 145 AD2d 402).
We have reviewed the defendants’ remaining contention and find it to be without merit. Rosenblatt, J. P., Sullivan, Copertino and Goldstein, JJ., concur.